Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to Applicant’s amendments/remarks received on March 11, 2021.
3. 	Claims 1-7, 9-22, and 24-30 are pending in this application.
4.	Claims 1, 6, 7, 9-22, 24-26 and 28-30 have been amended.
Response to Arguments
5.	Applicant's arguments filed March 11, 2021 have been fully considered but they are deemed moot in view of the necessitated new grounds of rejection.
Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on March 11, 2021 and June 4, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-5, 9-11, 15-20, 24-26  and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Tadmor et al.(US 2019/0181171 A1)(hereinafter Tadmor) in view of Hall(US 2019/0072771 A1)(hereinafter Hall) in further view of Zhu et al.(US 10,466,342 B1).
Regarding claims 1 and 16, Tadmor discloses a method for sensing a scene and an apparatus[See Tadmor: at least Figs. 1-3, 23 and par. 0083-0085, 0091, 0097 regarding time-of-flight (ToF) imaging system and method for a time-of-flight (ToF) imaging system for depth measurement of a target object 120 by illuminating the object or scene], comprising: 
a memory; and a processor coupled to the memory [See Tadmor: Fig. 23 and par. 0143-0144 regarding image sensing system for evaluating the methods described. Image sensing system 2300 can also have a processor 2370 and a power supply system 2380. (the use of memory with a processor such as 2370 is implicitly disclosed)] and configured to:
illuminating, using at least one light source, / at least one light source configured to illuminate,  the /a scene using a sequence of two or more periods[See Tadmor: at least Figs. 1-3, 7A, 8 and par. 0083-0085, 0091, 0097 regarding  illuminating the object or scene with light pulses using a sequence of temporal windows and applying a convolution process to the optical signal received at the sensor…], each period including a transmission portion during which a plurality of light pulses are emitted onto the scene[See Tadmor: at least Figs. 1-3, 7A, 8 and par. 0083-0085, 0091, 0097 regarding  illuminating the object or scene with light pulses using a sequence of temporal windows and applying a convolution process to the optical signal received at the sensor… As shown in Fig. 8, multiple groups of calibration illumination pulses P-1, P-2, .  . . , P-N are emitted using a sequence of shutter windows that includes delay times representing a range of depth…].
Tadmor does not explicitly disclose each period including a non-transmission portion corresponding to an absence of emitted light.
However, including non-transmission portions corresponding to an absence of emitted light with transmission portions of light pulses emitted onto a scene was well known in the art at the time of the invention was filed as evident from the teaching of Hall[See Hall: at least Figs. 4-5, par. 0048-0054 regarding FIG. 4 illustrates a pulsing depth measurement scheme 400 including a single structured light projector,, he plot 410 shows peak power of pulses projected by the structured light projector as a function of time.  For the purpose of illustration and simplicity, the plot 410 shows five pulses of structured light emitted by the structured light projector.  But the structured light projector may emit a large number of pulses, such as hundreds or thousands, to achieve adequate signal-to-noise ratio. In the plot 410, the five pulses have a same pulse duration.  For example, each pulse may have a pulse duration of 100 ns, and a time duration (e.g., 100 ms) between two adjacent pulses can be significantly longer than the pulse duration.  In other embodiments, the pulses may have different pulse durations or peak powers.  Likewise, time duration between two adjacent pulses can be different… (As shown from the figures, between periods, there is a pulse duration followed by a time duration when the structured light projector is not transmitting pulses of structured light)].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tadmor with Hall teachings by including “each period including a non-transmission portion corresponding to an absence of emitted light” because this combination will have the advantage of providing a  pulsed illumination [See Hall: at least Figs. 4-5, par. 0048-0054].
Further on, when combined, Tadmor and Hall teach or suggest receiving, by a sensor, / at least one sensor configured to: received, during each transmission portion, a plurality of light pulses reflected from the scene[See Tadmor: at least Figs. 1-3, 7A, 8 and par. 0083-0085, 0091, 0097 regarding  as shown in Fig. 8, multiple groups of calibration illumination pulses P-1, P-2, .  . . , P-N are emitted using a sequence of shutter windows that includes delay times representing a range of depth. Each group of light pulses is followed by a readout operation, R-1, R-2, .  . . , R-N, respectively.  In each readout, the light from the optical feedback device are sensed in the feedback region of the pixel array of the sensor.  The readout data is then analyzed using a convolution process to determine ToF depth data as describe above in connections with FIGS. 5, 6, and 7A-7C …See Hall: at least Figs. 4-5, par. 0048-0054, 0064-0065 regarding In some embodiments, for depth sensing based on structured light illumination, the DMA 300 captures a portion of the reflected pulses of structured light distorted by shapes of the objects in the local area, and uses triangulation calculation to obtain a depth map of the local area. In alternate embodiments, e.g., for depth sensing based on time-of-flight, the DMA 300 determines the depth information using a ratio of charges stored in storage regions associated with each photodiode of a depth camera.  In this case, the depth camera can be configured to store photoelectrons in each storage regions associated with an intensity of received light for a particular amount of time. ]; and
continuously accumulating, by the sensor, / at least one sensor configured to: continuously accumulate photoelectric charge indicative of the received light pulses during an entirety of the sequence[See Tadmor: at least Figs. 1-3, 7A, 8-9, 12-15, 20A-20E and par. 0083-0085, 0091, 0097 regarding  as shown in Fig. 8, multiple groups of calibration illumination pulses P-1, P-2, .  . . , P-N are emitted using a sequence of shutter windows that includes delay times representing a range of depth. Each group of light pulses is followed by a readout operation, R-1, R-2, .  . . , R-N, respectively.  In each readout, the light from the optical feedback device are sensed in the feedback region of the pixel array of the sensor.  The readout data is then analyzed using a convolution process to determine ToF depth data as describe above in connections with FIGS. 5, 6, and 7A-7C…(It is understood that the readout circuit received the accumulated photoelectric charge). See Hall: at least Figs. 4-5, par. 0048-0054, 0064-0065 regarding In some embodiments, for depth sensing based on structured light illumination, the DMA 300 captures a portion of the reflected pulses of structured light distorted by shapes of the objects in the local area, and uses triangulation calculation to obtain a depth map of the local area. In alternate embodiments, e.g., for depth sensing based on time-of-flight, the DMA 300 determines the depth information using a ratio of charges stored in storage regions associated with each photodiode of a depth camera.  In this case, the depth camera can be configured to store photoelectrons in each storage regions associated with an intensity of received light for a particular amount of time. Also, in embodiments where the pulsed illuminator assembly 310 includes a single structured light projector emitting a series of pulses of structured light, the exposure duration for a pulse of structured light begins before or at the same time with the structured light projector emits the pulse of structured light.  The detector collects photoelectrons during the exposure duration and stores the photoelectrons into a storage region.  The detector repeats this process until photons of the last pulse emitted by the structured light projector are collected…].
Tadmor and Hall do not explicitly disclose wherein each light pulse of the plurality of emitted light pulses is emitted from the at least one light source at a selected transmit power level, and wherein a duration of each non transmission portion is based at least in part on the selected transmit power level / wherein each light pulse of the plurality of emitted light pulses is emitted at 
However, selecting, adapting or adjusting power level for each light pulse of the plurality of emitted light pulses by one light source and the duration of each non-transmission portion is based at least in part on the power level was well known in the art at the time of the invention was filed as evident from the teaching of Zhu[See at least Figs. 2-3 and col. 12 line 30- col. 13 line 54, col. 15 line 13- col. 16 line 3 regarding multi-pulse sequence 210 may comprise multiple pulses 211. A multi-pulse sequence may comprise any number of pulses.  For example, at least one, two, three, four, five, six, seven, eight, nine, ten or more pulses may be generated within a short period of time Ti2 and form a multi-pulse sequence. The duration may be, for example, no more than 10 ns, 20 ns, 30 ns, 40 ns, 50 ns, 60 ns, 70 ns, 80 ns, 90 ns, 100 ns, 200 ns, 300 ns, 400 ns, 500 ns, 600 ns, 700 ns, 800 ns, 900 ns, 1 μs, 2 μs, 3 μs, 4 μs, 5 μs, or more.  The duration Ti2 of different multi-pulse sequences may or may not be the same.  In some cases, the duration Ti2 of consecutive multi-pulse sequences can be different.  The number of pulses in successive multi-pulse sequences may or may not be the same.  For example, there can be three pulses in a multi-pulse sequence encoded according to a coding scheme 201 and two pulses in a multi-pulse sequence encoded according to another coding scheme 209… The multiple pulses 211 may have varied amplitude (e.g., Am) or constant amplitude within a multi-pulse sequence 210.  For example, multiple pulses in a multi-pulse sequence encoded according to a coding scheme 205 may have varied amplitude(peak power)…Also see col. 6 line 50-65, col. 8 lines 61- col. 9 line 39 regarding  The Lidar system 100 may be configured to be capable of generating multi-pulse sequences…  A coding scheme may be selected from a plurality of coding schemes based on a coding condition.  A coding scheme may be selected using a set of rules or a predictive model.  A coding condition may comprise information about an environment of the Lidar system (e.g., geolocation of the Lidar system, weather, sparsity of target objects in the environment, distance to potential target objects, etc), the Lidar system (e.g., power consumption, temperature, etc), signal environment (e.g., noise signals, exogenous signals, channel condition, etc) and various others… (Accordingly, each of the light pulses in the sequence is emitted by the light source, in this case the Lidar, at a selected transmit power level. Further on, the duration of non-transmission depends in part on the duration of each multi-pulse sequence, the number of pulses and the power of the pulses)].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tadmor and Hall with Zhu teachings by including “wherein each light pulse of the plurality of emitted light pulses is emitted from the at least one light source at a selected transmit power level, and wherein a duration of each non transmission portion is based at least in part on the selected transmit power level / wherein each light pulse of the plurality of emitted light pulses is emitted at a selected transmit power level, and wherein a duration of each non-transmission portion is based at least in part on the selected transmit power level” because this combination will have the advantage of providing a method to emit multi-pulsed sequences by a light source [See Zhu: at least Figs. 2-3 and col. 12 line 30- col. 13 line 54, col. 15 line 13- col. 16 line 3].
Regarding claims 2 and 17, Tadmor, Hall and Zhu teach all the limitations of claims 1 and 16, and are analyzed as previously discussed with respect to those claims.
Further on, Tadmor and Hall teach or suggests further comprising: transferring the accumulated photoelectric charge to a readout circuit after an end of the sequence / further comprising a processor configured to: transfer the accumulated photoelectric charge to a readout circuit after an end of the sequence[See Tadmor: at least Figs. 1-3, 7A, 8-9, 12-15, 20A-20E and par. 0083-0085, 0091, 0097 regarding  as shown in Fig. 8, multiple groups of calibration illumination pulses P-1, P-2, .  . . , P-N are emitted using a sequence of shutter windows that includes delay times representing a range of depth. Each group of light pulses is followed by a readout operation, R-1, R-2, .  . . , R-N, respectively.  In each readout, the light from the optical feedback device are sensed in the feedback region of the pixel array of the sensor.  The readout data is then analyzed using a convolution process to determine ToF depth data as describe above in connections with FIGS. 5, 6, and 7A-7C…(It is understood that the readout circuit received the accumulated photoelectric charge). See Hall: at least Figs. 3-5, par. 0034, 0048-0054, 0064-0065 regarding for example, in embodiments where the pulsed illuminator assembly 310 includes a single structured light projector emitting a series of pulses of structured light, the exposure duration for a pulse of structured light begins before or at the same time with the structured light projector emits the pulse of structured light.  The detector collects photoelectrons during the exposure duration and stores the photoelectrons into a storage region.  The detector repeats this process until photons of the last pulse emitted by the structured light projector are collected.  The detector can read out, from the storage region, photoelectrons accumulated over the series of pulses.  The read out can be done after photons of the last pulse are collected…]..  
Regarding claims 3 and 18, Tadmor, Hall and Zhu teach all the limitations of claims 1 and 16, and are analyzed as previously discussed with respect to those claims. Further on, Tadmor and Hall teach or suggests wherein the receiving comprises: configuring a photodiode to continuously receive photons during each transmission portion of the sequence / further comprising a processor, wherein to receive the plurality of light pulses, the processor is configured to : configure a photodiode of the at least one sensor to continuously receive photons during each transmission portion of the sequence[See Tadmor: at least Figs. 8-15 and par. 0104, 0106, 0109, 0111-0114 regarding  pixel cell 1150 has a shutter gate 1111 disposed between the photodiode PPD 1114 and the drain region 1153.  The shutter gate 1111 is controlled by a global shutter signal (GS) to apply a bias voltage to bias the photodiode (e.g., a pinned photodiode or PPD) for light sensing.  A storage diode (SD) 1118 is coupled to the photo diode PPD 1114 through a first transfer gate 1112 controlled by a first transfer signal (TX1). In the exposure period, the global shutter (GS) signal is turned on in a first plurality of time windows 1210 to activate the photodiode to sense light reflected from a target as a result of a corresponding plurality of emitted light pulses.  A delay time between each time window and a corresponding emitted light pulse is designated as D1, as described above in connection with FIGS. 8 and 9…(thus, the photodiode is configured to continuously receive the light pulses). See Hall: at least Figs. 3-5, par. 0032-0034, 0037-0038, 0048-0054, 0064-0065 regarding The detector comprises an arrays of photodiodes.  A photodiode is sensitive to light and converts collected photons to photoelectrons.  Each of the photodiodes has one or more storage regions that store the photoelectrons.  The depth camera assembly 320 reads out the stored photoelectrons from the one or more storage regions of each photodiode to obtain image data.  During the readout, the depth camera assembly 320 can convert the photoelectrons into digital signals (i.e., analog-to-digital conversion)...For example, in embodiments where the pulsed illuminator assembly 310 includes a single structured light projector emitting a series of pulses of structured light, the exposure duration for a pulse of structured light begins before or at the same time with the structured light projector emits the pulse of structured light.  The detector collects photoelectrons during the exposure duration and stores the photoelectrons into a storage region.  The detector repeats this process until photons of the last pulse emitted by the structured light projector are collected.  The detector can read out, from the storage region, photoelectrons accumulated over the series of pulses.  The read out can be done after photons of the last pulse are collected……(thus, the photodiode is configured to continuously receive the light pulses).].
Regarding claims 4 and 19, Tadmor, Hall and Zhu teach all the limitations of claims 1 and 16, and are analyzed as previously discussed with respect to those claims. Further on, Hall teaches or suggests further comprising: preventing reception of ambient light during each non-[See Hall: at least Figs. 4-5, par. 0035-0036, 0048-0054 regarding FIG. 4 illustrates a pulsing depth measurement scheme 400 including a single structured light projector,, he plot 410 shows peak power of pulses projected by the structured light projector as a function of time.  For the purpose of illustration and simplicity, the plot 410 shows five pulses of structured light emitted by the structured light projector.  But the structured light projector may emit a large number of pulses, such as hundreds or thousands, to achieve adequate signal-to-noise ratio. In the plot 410, the five pulses have a same pulse duration.  For example, each pulse may have a pulse duration of 100 ns, and a time duration (e.g., 100 ms) between two adjacent pulses can be significantly longer than the pulse duration.  In other embodiments, the pulses may have different pulse durations or peak powers.  Likewise, time duration between two adjacent pulses can be different… (As shown from the figures, between periods, there is a pulse duration followed by a time duration when the structured light projector is not transmitting pulses of structured light). Further on, in one embodiment, the detector uses global shutter scanning.  The detector includes a global shutter that is synchronized with the pulsed illuminator assembly 310.  For example, the global shutter opens and scans during each pulse of structured light and closes when the pulse ends.  Thus, the global shutter blocks accumulation of photos from ambient light.]..  
Regarding claims 5 and 20, Tadmor, Hall and Zhu teach all the limitations of claims 4 and 19, and are analyzed as previously discussed with respect to those claims. Further on, Hall teaches or suggests wherein the preventing comprises: disabling the accumulation of photoelectric charge during each non-transmission portion of the sequence / wherein to prevent reception of ambient light, the processor is configured to: disable the accumulation of photoelectric charge during each non-transmission portion of the sequence[See Hall: at least Figs. 4-5, par. 0035-0036, 0048-0054 regarding FIG. 4 illustrates a pulsing depth measurement scheme 400 including a single structured light projector,, he plot 410 shows peak power of pulses projected by the structured light projector as a function of time.  For the purpose of illustration and simplicity, the plot 410 shows five pulses of structured light emitted by the structured light projector.  But the structured light projector may emit a large number of pulses, such as hundreds or thousands, to achieve adequate signal-to-noise ratio. In the plot 410, the five pulses have a same pulse duration.  For example, each pulse may have a pulse duration of 100 ns, and a time duration (e.g., 100 ms) between two adjacent pulses can be significantly longer than the pulse duration.  In other embodiments, the pulses may have different pulse durations or peak powers.  Likewise, time duration between two adjacent pulses can be different… (As shown from the figures, between periods, there is a pulse duration followed by a time duration when the structured light projector is not transmitting pulses of structured light). Further on, in one embodiment, the detector uses global shutter scanning.  The detector includes a global shutter that is synchronized with the pulsed illuminator assembly 310.  For example, the global shutter opens and scans during each pulse of structured light and closes when the pulse ends.  Thus, the global shutter blocks accumulation of photos from ambient light.].  
Regarding claims 9 and 25, Tadmor, Hall and Zhu teach all the limitations of claims 1 and 16, and are analyzed as previously discussed with respect to those claims. Further on, Hall and Zhu teach or suggest wherein the plurality of emitted light pulses are emitted from the at least one light source, and the sequence is based on a heat characteristic of the at least one light source / wherein the plurality of emitted light pulses are emitted from the at least one light source, and the sequence is based on a heat characteristic of the at least one light source[See Hall: at least Figs. 4-5, par. 0035-0036, 0048-0054 regarding FIG. 4 illustrates a pulsing depth measurement scheme 400 including a single structured light projector, the plot 410 shows peak power of pulses projected by the structured light projector as a function of time.  The plot 420 shows temperature in a vicinity of the structured light projector as a function of time.  The temperature in a vicinity of the structured light projector reaches a temperature limit of the depth measurement scheme 400 while the structured light projector emits each of the five pulses.  However, temperature in the vicinity of the structured light projector stays at the temperature limit for a very short period of time (i.e., less than the duration of a pulse).  That avoids accumulation of too much heat in the vicinity of the structured light projector.  During time durations between the pulses, the structured light projector is inactive, allowing heat generated during emission of the pulses to dissipate.  Thus, the pulsing depth measurement scheme 400 reaches the temperature limit to generate high-peak-power pulses of structured light; and at the same time, because it stays at the temperature limit for a very short period of time and the structured light projector is inactive during the pulses, overheating of the system is avoided…(Thus, the light pulse sequence is also based on the heat characteristics of the pulsed illuminator). See Zhu: at least Figs. 1-3 and col. 6 line 50-65, col. 8 lines 61- col. 9 line 39 regarding  The Lidar system 100 may be configured to be capable of generating multi-pulse sequences…  A coding scheme may be selected from a plurality of coding schemes based on a coding condition.  A coding scheme may be selected using a set of rules or a predictive model.  A coding condition may comprise information about an environment of the Lidar system (e.g., geolocation of the Lidar system, weather, sparsity of target objects in the environment, distance to potential target objects, etc), the Lidar system (e.g., power consumption, temperature, etc), signal environment (e.g., noise signals, exogenous signals, channel condition, etc) and various others… ]. 
Regarding claims 10 and 26, Tadmor, Hall and Zhu teach all the limitations of claims 9 and 25, and are analyzed as previously discussed with respect to those claims. Further on, Hall and Zhu teach or suggest wherein the heat characteristic comprises a temperature value, and wherein the duration of each non-transmission portion is selected to prevent damage to the at least one light source based on a temperature of the at least one light source being greater than [See Hall: at least Figs. 4-5, par. 0035-0036, 0048-0054 regarding FIG. 4 illustrates a pulsing depth measurement scheme 400 including a single structured light projector, the plot 410 shows peak power of pulses projected by the structured light projector as a function of time.  The plot 420 shows temperature in a vicinity of the structured light projector as a function of time.  The temperature in a vicinity of the structured light projector reaches a temperature limit of the depth measurement scheme 400 while the structured light projector emits each of the five pulses.  However, temperature in the vicinity of the structured light projector stays at the temperature limit for a very short period of time (i.e., less than the duration of a pulse).  That avoids accumulation of too much heat in the vicinity of the structured light projector.  During time durations between the pulses, the structured light projector is inactive, allowing heat generated during emission of the pulses to dissipate.  Thus, the pulsing depth measurement scheme 400 reaches the temperature limit to generate high-peak-power pulses of structured light; and at the same time, because it stays at the temperature limit for a very short period of time and the structured light projector is inactive during the pulses, overheating of the system is avoided…(Thus, the light pulse sequence is also based on the temperature to prevent overheating of the pulsed illuminator) See Zhu: at least Figs. 1-3 and col. 6 line 50-65, col. 8 lines 61- col. 9 line 39 regarding  The Lidar system 100 may be configured to be capable of generating multi-pulse sequences…  A coding scheme may be selected from a plurality of coding schemes based on a coding condition.  A coding scheme may be selected using a set of rules or a predictive model.  A coding condition may comprise information about an environment of the Lidar system (e.g., geolocation of the Lidar system, weather, sparsity of target objects in the environment, distance to potential target objects, etc), the Lidar system (e.g., power consumption, temperature, etc), signal environment (e.g., noise signals, exogenous signals, channel condition, etc) and various others…].  
Regarding claims 11 and 24, Tadmor, Hall and Zhu teach all the limitations of claims 1 and 16, and are analyzed as previously discussed with respect to those claims. Further on, Hall teaches or suggests wherein the selected transmit power level exceeds a maximum specified power level for continuous operation of the at least one light source[See Hall: at least Figs. 4-5, par. 0035-0036, 0048-0054 regarding FIG. 4 illustrates a pulsing depth measurement scheme 400 including a single structured light projector, the plot 410 shows peak power of pulses projected by the structured light projector as a function of time.  The plot 420 shows temperature in a vicinity of the structured light projector as a function of time.  The temperature in a vicinity of the structured light projector reaches a temperature limit of the depth measurement scheme 400 while the structured light projector emits each of the five pulses.  However, temperature in the vicinity of the structured light projector stays at the temperature limit for a very short period of time (i.e., less than the duration of a pulse).  That avoids accumulation of too much heat in the vicinity of the structured light projector.  During time durations between the pulses, the structured light projector is inactive, allowing heat generated during emission of the pulses to dissipate.  Thus, the pulsing depth measurement scheme 400 reaches the temperature limit to generate high-peak-power pulses of structured light; and at the same time, because it stays at the temperature limit for a very short period of time and the structured light projector is inactive during the pulses, overheating of the system is avoided…(Thus, , the pulsing depth measurement scheme 400 reaches the temperature limit to generate high-peak-power pulses of structured light allowing for continuous operation avoiding the overheating of the pulsed illuminator) ].  
Regarding claims 15 and 30, Tadmor, Hall and Zhu teach all the limitations of claims 1 and 28, and are analyzed as previously discussed with respect to those claims. Further on, Hall  [See Hall: at least Figs. 4-5, par. 0035-0036, 0048-0054 regarding FIG. 4 illustrates a pulsing depth measurement scheme 400 including a single structured light projector, the plot 410 shows peak power of pulses projected by the structured light projector as a function of time.  For the purpose of illustration and simplicity, the plot 410 shows five pulses of structured light emitted by the structured light projector.  But the structured light projector may emit a large number of pulses, such as hundreds or thousands, to achieve adequate signal-to-noise ratio. As shown in the plot 410, the five pulses have a high peak power, which is significantly higher than power of ambient light.  Consequently, the five pulses can overwhelm the ambient light, resulting in high signal-to-noise ratio.In the plot 410, the five pulses have a same pulse duration.  For example, each pulse may have a pulse duration of 100 ns, and a time duration (e.g., 100 ms) between two adjacent pulses can be significantly longer than the pulse duration.  In other embodiments, the pulses may have different pulse durations or peak powers.  Likewise, time duration between two adjacent pulses can be different… (As shown from the figures, between periods, there is a pulse duration followed by a time duration when the structured light projector is not transmitting pulses of structured light. The number of light pulse transmissions is based on ambient light and will depend on achieving an adequate signal-to-noise ratio. Accordingly, it is understood that the pulsed illuminator is configured to dynamically adjust the number of light pulses). See Zhu: at least Figs. 2-3 and col. 12 line 30- col. 13 line 54, col. 15 line 13- col. 16 line 3 regarding multi-pulse sequence 210 may comprise multiple pulses 211. A multi-pulse sequence may comprise any number of pulses.  For example, at least one, two, three, four, five, six, seven, eight, nine, ten or more pulses may be generated within a short period of time Ti2 and form a multi-pulse sequence. The duration may be, for example, no more than 10 ns, 20 ns, 30 ns, 40 ns, 50 ns, 60 ns, 70 ns, 80 ns, 90 ns, 100 ns, 200 ns, 300 ns, 400 ns, 500 ns, 600 ns, 700 ns, 800 ns, 900 ns, 1 μs, 2 μs, 3 μs, 4 μs, 5 μs, or more.  The duration Ti2 of different multi-pulse sequences may or may not be the same.  In some cases, the duration Ti2 of consecutive multi-pulse sequences can be different.  The number of pulses in successive multi-pulse sequences may or may not be the same.  For example, there can be three pulses in a multi-pulse sequence encoded according to a coding scheme 201 and two pulses in a multi-pulse sequence encoded according to another coding scheme 209… The multiple pulses 211 may have varied amplitude (e.g., Am) or constant amplitude within a multi-pulse sequence 210.  For example, multiple pulses in a multi-pulse sequence encoded according to a coding scheme 205 may have varied amplitude(peak power)…(Accordingly, each of the light pulses in the sequence is emitted by the light source, in this case the Lidar, at a selected transmit power level. Further on, the pulses can be dynamically adjust)].

9.	Claims 6, 12-14, 21 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Tadmor et al.(US 2019/0181171 A1)(hereinafter Tadmor) in view of Hall(US 2019/0072771 A1)(hereinafter Hall) in further view of Zhu et al.(US 10,466,342 B1) and in further view of Lyu et al. (US 2020/0154015 A1)(hereinafter Lyu).
Regarding claims 6 and 21, Tadmor, Hall and Zhu teach all the limitations of claims 1 and 16, and are analyzed as previously discussed with respect to those claims.
Tadmor, Hall and Zhu do not explicitly disclose wherein the at least one light source includes a single-mode distributed feedback laser (DFB) and wherein the each of the plurality of 
However, the use of single-mode distributed feedback laser (DFB) for sensing a scene was well known in the art at the time of the invention was filed as evident from the teaching of Lyu[See Lyu: par. 0176, 0180 regarding In the embodiment illustrated in FIG. 26, the light source 13 is an edge-emitting laser.  The light source 13 may be a DFB (Distributed Feedback Laser).  The light source 13 is configured to emit laser light into the accommodation cavity 121.].
  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tadmor, Hall and Zhu with Lyu teachings by including “wherein the at least one light source includes a single-mode distributed feedback laser (DFB) and wherein the each of the plurality of emitted light pulses is generated by the single-mode DFB / wherein the at least one light source includes a single-mode distributed feedback laser (DFB) configured to emit the plurality of light pulses” because this combination will have the advantage of providing an alternate configuration for the illumination of the imaging system when sensing a scene[See Lyu: par. 0176, 0180].
Regarding claims 12 and 27, Tadmor, Hall and Zhu teach all the limitations of claims 1 and 16, and are analyzed as previously discussed with respect to those claims.
Tadmor, Hall and Zhu do not explicitly disclose wherein the plurality of emitted light pulses are emitted from a mobile phone including at least one front-facing camera / wherein the apparatus comprises a mobile phone including at least one front-facing camera.  
However, the application of pulsed illumination into a camera system for sensing a scene in mobile devices was well known in the art at the time of the invention was filed as evident from the teaching of Lyu[See Lyu:  at least Figs. 1, 14, 26, par. 0109-0110, 0176, 0180 regarding  As illustrated in FIGS. 1 and 14, an electronic device 100 includes a camera component 80 and a control system 30.  The camera component 80 includes a laser projector 10 and an infrared camera 20.  The electronic device 100 may be a mobile phone, a tablet computer, a smart watch, a smart wristband, a smart wearable device and the like… The laser projector 10 is capable of projecting laser light onto a target object, and the laser light may be infrared light, while the laser light projected by the laser projector 10 may be a pattern with specific speckle(s) or streak(s).  The infrared camera 20 is capable of collecting an infrared image of the target object or receiving a laser pattern modulated by the target object....In the embodiment illustrated in FIG. 26, the light source 13 is an edge-emitting laser.  The light source 13 may be a DFB (Distributed Feedback Laser).  The light source 13 is configured to emit laser light into the accommodation cavity 121.].
  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tadmor, Hall and Zhu with Lyu teachings by including “wherein the light pulses are emitted from a mobile phone including at least one front-facing camera / wherein the apparatus comprises a mobile phone including at least one front-facing camera” because this combination will have the advantage of providing an alternate mobile configuration for the illumination of the imaging system when sensing a scene[See Lyu:  at least Figs. 1, 14, 26, par. 0109-0110, 0176, 0180].
Regarding claims 13 and 28, Tadmor, Hall, Zhu and Lyu teach all the limitations of claims 12 and 27, and are analyzed as previously discussed with respect to those claims. Further on, Lyu teaches or suggests  wherein the plurality of received light pulses are reflected from a face of a user of the mobile phone[See Lyu:  at least Figs. 1, 14, 26, par. 0107, 0109-0110, 0176, 0180 regarding  As illustrated in FIGS. 1 and 14, an electronic device 100 includes a camera component 80 and a control system 30.  The camera component 80 includes a laser projector 10 and an infrared camera 20.  The electronic device 100 may be a mobile phone, a tablet computer, a smart watch, a smart wristband, a smart wearable device and the like… The laser projector 10 is capable of projecting laser light onto a target object, and the laser light may be infrared light, while the laser light projected by the laser projector 10 may be a pattern with specific speckle(s) or streak(s).  The infrared camera 20 is capable of collecting an infrared image of the target object or receiving a laser pattern modulated by the target object.... In an embodiment, a method for collecting the target image by the target camera includes: acquiring a distance between a human face and the target camera; adjusting a shooting frame rate of the target camera and/or an emission power of the laser module in the target camera according to the distance; controlling the laser module to emit laser light at the emission power, and controlling the target camera to collect the target image at the shooting frame rate…].
Regarding claims 14 and 29, Tadmor, Hall, Zhu and Lyu teach all the limitations of claims 13 and 29, and are analyzed as previously discussed with respect to those claims. Further on, Lyu teaches or suggests  further comprising: identifying or authenticating the face of the user based on the plurality of received light pulses / further comprising a processor configured to: identify or authenticate the face of the user based on the plurality of received light pulses[See Lyu:  at least Figs. 1, 14, 26, par. 0034, 0037, 0043, 0107, 0109-0110, 0176, 0180 regarding  As illustrated in FIGS. 1 and 14, an electronic device 100 includes a camera component 80 and a control system 30.  The camera component 80 includes a laser projector 10 and an infrared camera 20.  The electronic device 100 may be a mobile phone, a tablet computer, a smart watch, a smart wristband, a smart wearable device and the like… The laser projector 10 is capable of projecting laser light onto a target object, and the laser light may be infrared light, while the laser light projected by the laser projector 10 may be a pattern with specific speckle(s) or streak(s).  The infrared camera 20 is capable of collecting an infrared image of the target object or receiving a laser pattern modulated by the target object... In an embodiment, the MCU chip 230 may perform face recognition, face matching, liveliness detection, and may acquire depth information of the detected face, according to the target infrared image and the depth image…]. 
s 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tadmor et al.(US 2019/0181171 A1)(hereinafter Tadmor) in view of Hall(US 2019/0072771 A1)(hereinafter Hall) in further view of Zhu et al.(US 10,466,342 B1) and in further view of KRELBOIM et al.(US 2019/0346537 A1)(hereinafter Krelboim).
Regarding claims 7 and 22, Tadmor. Hall and Zhu teach all the limitations of claims 1 and 16, and are analyzed as previously discussed with respect to those claims.
Tadmor. Hall and Zhu do not explicitly disclose wherein the duration of each non-transmission portion of the sequence is an order of magnitude greater than a duration of each transmission portion of the sequence / wherein the duration of each non-transmission portion is an order of magnitude greater than a duration of each transmission portion.  
However, configuring the pulsed illumination for sensing a scene such that the duration of each non-transmission portion of the sequence is an order of magnitude greater than a duration of each transmission portion of the sequence was well known in the art at the time of the invention was filed as evident from the teaching of Krelboim[See Krelboim:  at least par. 0050 regarding burst mode is when a plurality of light pulses are generated at the beginning of a cycle of light pulses followed by a significant time delay before more light pulses are emitted.  For example, if light source 104 was to operate in a burst mode, a light pulse of 1 microsecond may be generated followed by a time delay of 9 microseconds before another light pulse is generated.  Using another example, a light pulse of 10 microseconds may be generated followed by a time delay of 100 microseconds.  After one hundred of such pulses, only millisecond was spent generating pulses (100x100                         
                            μ
                        
                    s) whereas 10 milliseconds were used as a time delay (100x100                         
                            μ
                        
                    s).  The number of light pulses and the type of light pulse may vary within a single burst and/or between bursts.].
  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tadmor. Hall and Zhu with Krelboim wherein the duration of each non-transmission portion of the sequence is an order of magnitude greater than a duration of each transmission portion of the sequence / wherein the duration of each non-transmission portion is an order of magnitude greater than a duration of each transmission portion” because this combination will have the advantage of providing an alternating pulsed illuminating configuration for the imaging system when sensing a scene[See Krelboim:  at least par. 0050].
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ana Picon-Feliciano/Examiner, Art Unit 2482     



/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482